DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered as follows:
Applicant argues that the 35 USC 101 rejection to claim 7 should not be maintained in view of the amendments. This argument is persuasive. Therefore, the rejection is not maintained.
Applicant argues that the 35 USC 112 rejection to claim 5 should not be maintained in view of the amendments. This argument is persuasive. Therefore, the rejection is not maintained.
Applicant argues that the 35 USC 102 and 103 rejection to claim 1 should not be maintained in view of “device object Robot is linked to a plurality of sub-objects related to Rigid Body 1, Rigid Body 2 and Rigid Body 3. In contrast, FIG. 4 of Saito shows a tree that connects Frame Fl, Frame F2 and Trajectory T1. Frames Fl, F2 correspond to 3-D position and orientation, with six degrees of freedom in space. The tree of FIG. 4 relates to a geometric coordination system, which is different than an "owner part hierarchy" for a device object and related sub- objects. HingeA relates to a kinematic function which correspond to Rigid Bodyl and Rigid Body2, represented by graphical markers for the sub-objects that are linked. Saito discloses a geometric coordinate elements (Frame Fl, Frame F2, trajectory T1) being displayed (FIG. 5), which bear no resemblance to kinematic functions that correspond to linking a device object to a plurality of sub-objects.” This argument is persuasive. Therefore, a new ground of rejection is below.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 9, 13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barajas (US 20150239127 A1) in view of Mazel (US 20140316566 A1)
Regarding Claim 1, Barajas teaches A computer-implemented method of engineering autonomous system with reusable skills, the method comprising: ([0017] The controller 50 executes instructions embodying a method 100)
displaying a graphical user interface simulating a physical environment ([0017] Example “virtual world” graphical or visual debugging screens of a graphical user interface (GUI) 52 are depicted in FIGS. 2-4), wherein the graphical user interface depicts one or more simulated objects corresponding to one or more physical objects; ([0008] The simulator module receives the status information from the sensors and outputs visual markers as a graphical depiction of the object and robot in the workspace. [0025] Such visual markers may be representative of real objects present in the work environment, such as an example object 23 or another object 21 as shown. [0040] The Simulator Module 70 thus presents the robot 12, objects in the environment of the robot 12, and markers in a simulated world based on the three models 72, 74, and 76)
creating one or more graphical markers on the one or more simulated objects based on instructions provided by a user via the graphical user interface; ([0042] The GUI 52 is operable to depict a 3D simulated world of the robot 12 from any user selected viewpoint and also enables the user to adjust actions of the robot 12 by changing the visual markers through interaction with the GUI 52. [0044] the GUI 52 of FIG. 1A also enables the user to change the target of a given robot action by changing a Target Marker (G of FIG. 2), again via control input commands (arrow 53) to the GUI 52. This gives the user the ability to switch between different targets in real time)
determining position and orientation of each graphical marker with respect to the one or more simulated objects; and ([0008] Via the GUI and the action planning module, the position and/or orientation of the visual markers can be modified in real time by a user to change the operation of the robot. [0034] Marker attributes can indicate, for example, the position of the robot 12 or a position, orientation, or trajectory of an object such as object 21 or 23 of FIG. 1 in a current or future state. )
creating a skill function comprising a functional description for using a controllable physical device to interact with the one or more physical objects based on the position and orientation of each graphical marker; ([0037]  FIG. 2, the region surrounding the object 123 to be grasped provides a visualization of the Target Marker (G) for the next pickup action of the robot 12. Arrows A and D are Trajectory Markers indicating an approach trajectory (A) and a departure trajectory (D) for a grasp action related to an action of the robot 12 with respect to the Target Marker (G). The Trajectory Markers (A, D) thus allow a user to visually discern if there are obstacles present along the paths of the indicated trajectories (A, D). Other objects 223, 323 on the surface 11 may be represented in the work environment, which depending on the task may or may not be obstacles, for instance an obstacle to the end effector 20 as it approaches the object 123 [0038]  FIG. 3, the Objective Markers (O1, O2) indicate where an object will be in future steps. When actions are planned by the Action Planner Module 80 of FIG. 1A, one or more Objective Markers (O1, O2) can be used to show all objects in the final position they are expected to be in after being manipulated by the robot 12. This may be useful whenever a complex assembly task must be handled by the robot 12, as a user can readily evaluate future expected positions of objects and can stop the robot 12 if the Objective Markers (O1, O2) do not show a desired final result.)
generating executable code operable to perform the skill function; and ([0058] Step 112 entails entering the input commands (arrow 53) into the GUI 52 to request a corrective action (CA). Step 112 may entail changing any or all of the visual markers (arrow 62) to change a future action sequence. Modification of the markers (arrow 62) may trigger a revision of any programming code needed to affect such a changed result. That is, similar to training the robot 12 how to move through a particular sequence via back-driving or other manual training techniques, step 112 could include changing the markers to command a virtual back-driving of the robot 12. For instance, changing the objective markers (O1, O2 of FIG. 3) or simply modifying the trajectory markers (A, D of FIG. 2) could instruct the robot 12 as to how to move in a future work task sequence)
actuating the controllable physical device using the executable code.  ([0023] The controller 50 may include logic elements 54 as shown in FIG. 1A for visually debugging operations of the robot 12, as well as any required process instructions suitable for executing the present method 100. )
generating a plurality of process objects comprising (i) one or more process objects corresponding to the physical objects; (Fig. 2 element 123, 23) (ii) one or more process objects corresponding to the controllable physical device (Fig. 2-4 element 12); (iii) one or more process objects corresponding to the graphical markers ([0034] The visualization attribute of a marker (arrow 62) can be any 3D shape such as a box, cone, or arrow with different colors optionally representing different aspects of the markers (arrow 62).); and (iv) one or more process objects corresponding to the skill function ([0037]  FIG. 2, the region surrounding the object 123 to be grasped provides a visualization of the Target Marker (G) for the next pickup action of the robot 12. Arrows A and D are Trajectory Markers indicating an approach trajectory (A) and a departure trajectory (D) for a grasp action related to an action of the robot 12 with respect to the Target Marker (G). The Trajectory Markers (A, D) thus allow a user to visually discern if there are obstacles present along the paths of the indicated trajectories (A, D). Other objects 223, 323 on the surface 11 may be represented in the work environment, which depending on the task may or may not be obstacles, for instance an obstacle to the end effector 20 as it approaches the object 123 [0038]  FIG. 3, the Objective Markers (O1, O2) indicate where an object will be in future steps. When actions are planned by the Action Planner Module 80 of FIG. 1A, one or more Objective Markers (O1, O2) can be used to show all objects in the final position they are expected to be in after being manipulated by the robot 12. This may be useful whenever a complex assembly task must be handled by the robot 12, as a user can readily evaluate future expected positions of objects and can stop the robot 12 if the Objective Markers (O1, O2) do not show a desired final result.)
Barajas does not expressly disclose but Mazel discloses wherein (i) the one or more process objects corresponding to the controllable physical device comprise a device object and a plurality of sub-objects organized in an owner part hierarchy (Fig. 2b [0060] the server station 150 dispatches behaviors to the robot, said behaviors being interpreted by the NAOQI module, 120, and procures the list of resources on the server, 1220, the hierarchization of the behaviors and the grouping together of resources being performed in the Resource manager server, 1210) and (ii) the executable code traverses the owner part hierarchy to actuate the controllable physical device ([0006] the present invention discloses a humanoid robot able to execute a plurality of behaviors under the control of an onboard management module comprising a sub-module for managing a plurality of resources which can be assigned to the execution of said behaviors)
wherein (i) the device object and a plurality of sub-objects are linked using connections corresponding to kinematic function and (ii) the executable code uses the connections to actuate the controllable physical device. (Fig. 2b [0040] This architecture comprises the functions necessary for managing the basic functions of the robot, such as move, move a limb, interpret the signals of a sensor or dispatch signals via an actuator. It also allows a user of the robot to install, in the onboard memory of the latter, software programs for controlling the execution by the robot of behaviors 130, 1310, 1320, which may be gestures, including complex coordinated gestures such as dance steps, speech or emotions, these last generally being combinations of gestures, of speech and of emission of signals by actuators such as LEDs.)
In this way, the system of Mazel includes said robot wherein said plurality of behaviors and said plurality of resources are each organized into hierarchical subsets. Like Barajas, Mazel is concerned with robotic behavior.
Therefore, from these teachings of Barajas and Mazel, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Mazel to the system of Barajas since doing so would enhance the system by allocating hardware or software resources to independent processes.
Regarding Claim 3, Barajas teaches wherein the process objects are used as prototypes for a plurality of runtime objects and the executable code is derived from the runtime objects.  ([0026] Therefore, as a prerequisite to executing the present method 100, the robot 12 may be taught all required grasp positions and approach/departure directions while learning how to grasp an object, for instance the object 23. This training information is attached to any markers assigned by the controller 50 at runtime to any perceptual features detected via the environmental sensors 25 or other sensors in the environment in which the robot 12 operates)
Regarding Claim 6, Barajas does not expressly disclose but Mazel discloses wherein (i) the one or more process objects are organized in an attachment hierarchy based on physical attachment and (Fig. 2b, 7a, 7b) (ii) the executable code traverses the attachment hierarchy to actuate the controllable physical device.  ([0006] the present invention discloses a humanoid robot able to execute a plurality of behaviors under the control of an onboard management module comprising a sub-module for managing a plurality of resources which can be assigned to the execution of said behaviors)
In this way, the system of Mazel includes said robot wherein said plurality of behaviors and said plurality of resources are each organized into hierarchical subsets. Like Barajas, Mazel is concerned with robotic behavior.
Therefore, from these teachings of Barajas and Mazel, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Mazel to the system of Barajas since doing so would enhance the system by allocating hardware or software resources to independent processes.
Regarding Claim 9, Barajas teaches wherein the physical device is a robotic arm.  (Fig. 1-4 robot 12)
Regarding Claim 13, Barajas teaches wherein at least one of the graphical markers comprises an arrow indicating direction of travel for the physical device during execution of one or more skill functions.  ([0034] The visualization attribute of a marker (arrow 62) can be any 3D shape such as a box, cone, or arrow with different colors optionally representing different aspects of the markers (arrow 62).)
Regarding Claim 15, Barajas teaches The method of claim 1, further comprising: ([0017] The controller 50 executes instructions embodying a method 100)
activating a skill function as part of a device service, wherein the skill function comprises one or more functional steps to be performed on a physical object in a physical environment; ([0037]  FIG. 2, the region surrounding the object 123 to be grasped provides a visualization of the Target Marker (G) for the next pickup action of the robot 12. Arrows A and D are Trajectory Markers indicating an approach trajectory (A) and a departure trajectory (D) for a grasp action related to an action of the robot 12 with respect to the Target Marker (G). The Trajectory Markers (A, D) thus allow a user to visually discern if there are obstacles present along the paths of the indicated trajectories (A, D). Other objects 223, 323 on the surface 11 may be represented in the work environment, which depending on the task may or may not be obstacles, for instance an obstacle to the end effector 20 as it approaches the object 123 [0038]  FIG. 3, the Objective Markers (O1, O2) indicate where an object will be in future steps. When actions are planned by the Action Planner Module 80 of FIG. 1A, one or more Objective Markers (O1, O2) can be used to show all objects in the final position they are expected to be in after being manipulated by the robot 12. This may be useful whenever a complex assembly task must be handled by the robot 12, as a user can readily evaluate future expected positions of objects and can stop the robot 12 if the Objective Markers (O1, O2) do not show a desired final result.)
collecting structural information from the physical environment; ([0033] Visual perception in the controller 50 of FIG. 1 is itself a mix of capabilities, each using real-time feedback from various robotic sensors for active control, images or other environmental data (arrow 26) from simulated or real cameras such as the environmental sensors 25, and object positions retrieved directly from the processor (P) and memory (M) of the controller 50. The following description relates to a single robotic skill, for example a simple grasp. In general, the grasping skill provides a good template for implementing many robotic skills, with release from a grasp being a similar work task. Other skills such as compound actions can be constructed as an extension of grasping and releasing)
identifying the physical object based on the structural information; ([0036] The most fundamental use of the visual markers (arrow 62 of FIG. 1A) is to highlight objects present within the workspace of the robot 12 of FIG. 1 that are relevant to present or future actions of the robot 12. Target Marker (G) is intended to highlight an object, e.g., the object 123 of FIG. 2, which is the target of an intended action. A target represented by a Target Marker (G) could be, for instance, a cup in an example pouring action, a bottom object in a stacking action as shown in FIGS. 2-4, or a fastener in a fastening action. The Target Markers (G) enable users to check if the target is actually correct in situations when the robot 12 of FIG. 1 should work on a specific target, or in situations when the robot 12 should work on all possible targets in its work environment)
retrieving one or more markers corresponding to the physical object from a database of pre-generated markers; ([0025] Visual markers may be programmed and recorded that represent features of the work environment in which the robot 12 operates, for instance the physical environment of the robot 12. Such visual markers may be representative of real objects present in the work environment, such as an example object 23 or another object 21 as shown.)
using a physical device to perform the one or more functional steps on the physical object using the one or more markers.  ([0023] The controller 50 may include logic elements 54 as shown in FIG. 1A for visually debugging operations of the robot 12, as well as any required process instructions suitable for executing the present method 100. [0026] the robot 12 may be taught all required grasp positions and approach/departure directions while learning how to grasp an object, for instance the object 23…Thus, the robot 12 may first learn, and the controller 50 may first record, any required markers via human demonstration, and thereafter the controller 50 can dynamically assigns learned markers to any detected perceptual features in the work environment of the robot 12. This functionality allows for rapid adaptation to a changing environment while still allowing the robot 12 to complete multi-step assembly processes.)
Regarding Claim 16, Barajas teaches wherein the structural information comprises a physical location associated each physical object in the physical environment.  ([0034] Marker attributes can indicate, for example, the position of the robot 12 or a position, orientation, or trajectory of an object such as object 21 or 23 of FIG. 1 in a current or future state.)
Regarding Claim 17, Barajas teaches wherein the structural information further comprises indications of physical attachments between each physical object in the physical environment.  (Fig. 3)
Regarding Claim 18, Barajas teaches wherein the one or more markers corresponding to the physical object are generated using a simulation environment that simulates the physical environment. ([0008] The simulator module receives the status information from the sensors and outputs visual markers as a graphical depiction of the object and robot in the workspace. [0025] Such visual markers may be representative of real objects present in the work environment, such as an example object 23 or another object 21 as shown. [0040] The Simulator Module 70 thus presents the robot 12, objects in the environment of the robot 12, and markers in a simulated world based on the three models 72, 74, and 76)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barajas (US 20150239127 A1) in view of Saito (US 20030120391 A1)
Regarding Claim 10, Barajas does not expressly disclose but Saito discloses wherein position information from at least a portion of the graphical markers is used to calibrate the robotic arm to the physical environment.  ([0027] The data processing section 2 includes a three-dimensional image measurement unit 21, a geometric element generator 22, a geometric element database 23 and a constraint-condition resolution unit 24. In accordance with instructions from the operator 5 referring to actual space images obtained from the vision device 44, the three-dimensional image measurement unit 21 measures corresponding spatial locations in the actual space. The relationship between the spatial coordinate system used by the three-dimensional image measurement unit 21 and the tool frame given to the robot hand 42 is assumed to be known by means of calibration etc., or can be estimated sequentially based on sensor feedback information from a camera or other such device)
In this way, the system of Saito includes camera images used to remotely teach robot tool trajectories. Like Barajas, Saito is concerned with robotic tasks.
Therefore, from these teachings of Barajas and Saito, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Saito to the system of Barajas since doing so would enhance the system by speedily and easily teach complex trajectories that vary depending on situations, utilizing an interface apparatus having two-dimensional interface functions.
Claims 11, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barajas (US 20150239127 A1) in view of Saito (US 20110010009 A1)
Regarding Claim 11, Barajas does not expressly disclose but Saito discloses wherein at least a portion of the graphical markers comprise touch markers indicating where the physical device should touch a particular physical object during execution of one or more of the skill functions.  ([0089] A suitable picked-up image of the working space including the work object 90 can be obtained, and teaching of a suitable grasping pattern to the robot 1 becomes easier. [0093] In order to make operator's intuitive operations possible, the teaching terminal 2 may receive the designation of a recognition area by an operator through operations of a pointer displayed over the picked-up image displayed in the display device 21. For example, to receive the designation of the recognition area 31 shown in FIG. 3B, an operation in which a closed curve representing the outer circumference of the recognition area 31 is drawn by a pointer may be received. Such an operation is an extremely intuitive operation when the input device 22 is, for example, a touch panel. That is, by disposing a touch panel directly above the display screen of the display device 21, an operator can draw a recognition area by directly touching the displayed work object age 30 with his/her finger or a touch pen or the like)
In this way, the system of Saito includes an action teaching system and an action teaching method to teach actions to a robot that grasps a work object. Like Barajas, Saito is concerned with robotic tasks.
Therefore, from these teachings of Barajas and Saito, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Saito to the system of Barajas since doing so would enhance the system by teaching a grasping action for a work object whose shape and 3D position are unknown to a robot by an intuitive and simple input operation by an operator.
Regarding Claim 12, Barajas does not expressly disclose but Saito discloses wherein at least one physical object corresponds to a handle and at least one of the graphical markers corresponds to a position for actuating the handle using the physical device during execution of one or more skill functions.  ([0092] FIGS. 3B to 3D show examples of display screens of the display device 21 including recognition areas specified on the display screens. A recognition area 31 displayed in FIG. 3B specifies a trunk portion of the cup. A recognition area 32 displayed in FIG. 3C specifies a brim portion of the cup opening. A recognition area 33 displayed in FIG. 3D specifies a handle portion.)
In this way, the system of Saito includes an action teaching system and an action teaching method to teach actions to a robot that grasps a work object. Like Barajas, Saito is concerned with robotic tasks.
Therefore, from these teachings of Barajas and Saito, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Saito to the system of Barajas since doing so would enhance the system by teaching a grasping action for a work object whose shape and 3D position are unknown to a robot by an intuitive and simple input operation by an operator.
Regarding Claim 14, Barajas does not expressly disclose but Saito discloses wherein at least one of the graphical markers comprises a circle indicating a destination of the physical device following movement during execution of one or more skill functions.  (FIG. 3D circle)
In this way, the system of Saito includes an action teaching system and an action teaching method to teach actions to a robot that grasps a work object. Like Barajas, Saito is concerned with robotic tasks.
Therefore, from these teachings of Barajas and Saito, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Saito to the system of Barajas since doing so would enhance the system by teaching a grasping action for a work object whose shape and 3D position are unknown to a robot by an intuitive and simple input operation by an operator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/            Supervisory Patent Examiner, Art Unit 3664